 

o eo ND AD BP WH HP

NO NO NO NO KH WN KN ND NO HR Fe Fe RP Fe Fe OF ORS S|
eo aI NH WA FP WH HY K& OD ODO FAN DB vA FP W HPO K& CO

Case 2:16-mj-00337-MAT Document 10 Filed 08/07/19 Page 1 of 2

‘Magistrate Judge Paula L. McCandlis
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

IN THE MATTER OF THE SEARCH OF: NO. MJ16-337MAT

Instagram Account: DGHOSTBARBER187 ORDER SEALING SEARCH
WARRANT AND RELATED
MATERIALS
(FILED UNDER SEAL)

 

 

 

 

 

Based upon the representations made in the motion of the United States, and good
cause having been show:

IT IS HEREBY ORDERED that the search warrant, search warrant return,
application and affidavit in support of the same, and all attachments in this matter, along
with this order, shall be sealed and shall remain sealed until the earliest of the following:
(a) two weeks following the unsealing of any charging document in a matter for which
the warrants were issued; (b) two weeks following the closure of the investigation for
which the warrants were issued; or (c) twelve months following issuance of the warrant,
unless the Court, upon motion of the government for good cause, orders an extension of
this Order. Nothing in this Order is intended to create or supersede any other applicable
obligation under law. .

IT IS FURTHER ORDERED, that on or before the earliest of the dates specified

above, the government shall file a motion in which it either (1) provides good cause for a
Order Extending Seal - 1 UNITED STATES ATTORNEY

Instagram Account/MJ16-337MAT 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oe ND HA FP WW HO

NN NO WN NO NO WN WN NHN NO KF Fe Se = Se Se Re ee ee ee
oO NN AN PP WN KF DOD ODO BF AND DN BW NYO | OC

 

 

Case 2:16-mj-00337-MAT Document 10 Filed 08/07/19 Page 2 of 2

further order of this Court permitting these documents to remain under seal for an
additional period of time, or (2) requests an order of this Court to unseal this warrant and
all related documents, including the motion and order to seal the same. In the event the
government fails to file the motion required by this Order on or before the earliest of the
three triggering events, and the Court has not otherwise extended the sealing period
following a showing of good cause by the government, the Clerk of Court shall unseal
this warrant and all related documents without further order of the Court.

IT IS SO ORDERED.

DATED this day of August, 2019.

A accla Wolo

PAULA L. McCANDLIS
United States Magistrate Judge
Presented by:

s/ Thomas M. Woods
THOMAS M. WOODS
Assistant United States Attorney

Order Extending Seal — 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
Instagram Account/MJ16-337MAT | SEATTLE, WASHINGTON 98101

(206) 553-7970
